DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This action is responsive to the preliminary amendments received on 21 February 2020. Claims 8-17 are currently pending.
Information Disclosure Statement
U.S. Patent Application Publication citations B2, B4, B8, B17, B26, B27, and B31 on the IDS received on 07 February 2020 have not been considered and have been crossed out due to incomplete and/or incorrect publication numbers.
Drawings
	The drawings received on 07 February 2020 are accepted by the examiner.
Claim Objections
Claim 8 is objected to because of the following informality:
In line 4, it appears that the phrase “an EMG” should read “an electromyograph (EMG)” for clarity.
Claim 11 is objected to because of the following informality:
In line 8, it appears that the phrase “the closed position” should read “the closed condition.”
Claim 13 is objected to because of the following informality:
In line 4, it appears that the phrase “the space” should read “a space.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the outer surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 10 to read “an outer surface” would overcome this rejection. For examination purposes, claim 10 will be treated as reading as such.
Claim 12 recites the limitations "the first blade and the second blade" in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the first blade and the second blade" in lines 6-7 and 8-9 (i.e. two separate instances). There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitations "the first and second blades" in lines 2, 4-5, 5 and 6 (i.e. four separate instances). There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending lines 3-4 of claim 12 to read “that moves first and second blades of the at least two blades from the closed condition” would overcome these rejections (i.e. those of claims 12, 15 and 16). For examination purposes, claim 12 will be treated as reading as such.
Claim 12 recites the limitation "the longitudinal edges" in line 6. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 6 of claim 12 to read “longitudinal edges” would overcome this rejection. For examination purposes, claim 10 will be treated as reading as such.
Claim 12 recites the limitation "the outer surfaces" in line 7. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 7 of claim 12 to read “outer surfaces” would overcome this rejection. For examination purposes, claim 12 will be treated as reading as such.
Claim 12 recites the limitation "the outer surfaces" in line 8. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 8 of claim 12 to read “outer surfaces” would overcome this rejection. For examination purposes, claim 12 will be treated as reading as such.
                                                                        Claim 15 recites the limitations “the proximal base” and "the distal base" in lines 2 and 3-4 (i.e. two separate instances), “the first blade” in lines 1, 5 and 7 (i.e. three separate instances), and “the second blade” in lines 2-3, 5-6 and 7 (i.e. three separate instances). There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 15 to read “method of claim 14” would overcome this rejection. For examination purposes, claim 16 will be treated as reading as such.
Claim 16 recites the limitation "the distal base" in lines 1 and 4 (i.e. two separate instances). There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 16 to read “method of claim 14” would overcome this rejection. For examination purposes, claim 16 will be treated as reading as such.
Claim 16 recites the limitation "the inner surface" in line 2. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 2 of claim 16 to read “inner surfaces” would overcome this rejection. For examination purposes, claim 16 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fatone et al. (International Publication WO 2009/046414).
Fatone et al. disclose a method of forming an access opening through a psoas muscle (4) to a patient's spine (2) (see page 18) comprising the steps of: laterally inserting a stimulating probe (20) into the psoas muscle (see page 18); transmitting an electrical pulse via an electromyograph (50) into the stimulating probe to locate a safe zone in the psoas muscle (see page 18); laterally inserting the stimulating probe through the psoas muscle so a probe tip (20a) is proximate the patient's spine (see page 18); inserting a wedge (i.e. something that serves to part a psoas, see Note below regarding the term “wedge”) assembly (i.e. assembly defined by 30 and 40) through the psoas muscle and toward the patient's spine guided by sliding engagement of the stimulating probe (see page 18); and expanding the wedge assembly from a closed condition (i.e. a condition in which only 30 is present) to an expanded condition (i.e. a condition in which 30 and 40 are present) (see Figures 1-6B, and pages 5-19).
Note: For examination purposes and in keeping with the broadest reasonable interpretation, the term “wedge” is being treated as something that serves to part, split, divide, etc. (definition taken from https://www.thefreedictionary.com/wedge).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 12-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Fatone et al. (International Publication WO 2009/046414) in view of Heiges et al. (U.S. Patent Application Publication 2010/0217088).
	Regarding claims 9, 12-13 and 17, Fatone et al. disclose the claimed method except for wherein (as to claim 9) the wedge assembly comprises at least two blades with each of the blades having a proximal end and a distal end, and wherein the step of expanding the wedge assembly further comprises the step of moving the distal ends of the blades in a radially outward direction relative to one another so the blades are in a substantially parallel relationship relative to one another, wherein (as to claim 12) in the step of moving the distal end of the blades of the wedge assembly further incudes axially moving a drive member positioned between the blades in a way that moves first and second blades of the at least two blades from the closed condition to the expanded condition, wherein (as to claim 13) the drive member includes a plurality of parallel blades, and wherein the step of moving the distal end of the blades of the wedge assembly further comprises positioning the blades of the drive member between the blades of the wedge assembly to fill a space between the blades of the wedge assembly as the blades of the wedge assembly are moved from the closed condition to the expanded condition, and wherein (as to claim 17) the method further comprises positioning an expandable sheath about at least the distal ends of the blades.
	Heiges et al. teach inserting a wedge (i.e. something that serves to part a psoas, see Note above regarding the term “wedge”) assembly (300) through a psoas muscle and toward a patient’s spine (see paragraph 0027), and expanding the wedge assembly from a closed condition (i.e. condition as best seen in Figure 21) to an expanded condition (i.e. condition as best seen in Figure 24), wherein the wedge assembly comprises at least two blades (302A and 302B) with each of the blades having a proximal end (i.e. end as best seen in Figure 22) and a distal end (i.e. end opposite that as best seen in Figure 22), and wherein the step of expanding the wedge assembly further comprises the step of moving the distal ends of the blades in a radially outward direction (i.e. in an outward direction relative to a center axis defined through 300) relative to one another so the blades are in a substantially parallel relationship relative to one another (i.e. relationship as best seen in Figure 24) (see paragraph 0087), wherein in the step of moving the distal end of the blades of the wedge assembly further incudes axially moving a drive member (i.e. member defined by 304A, 304B and 314/316) positioned between the blades in a way that moves first and second blades of the at least two blades from the closed condition to the expanded condition (see paragraphs 0086 and 0087), and wherein the drive member includes a plurality of parallel blades (304A and 304B), wherein the step of moving the distal end of the blades of the wedge assembly further comprises positioning the blades of the drive member between the blades of the wedge assembly to fill a space (i.e. space defined between 302A and 302B as best seen in Figure 21) between the blades of the wedge assembly as the blades of the wedge assembly are moved from the closed condition to the expanded condition (blade placement as best seen in Figures 21-24), and positioning an expandable sheath (301) about at least the distal ends of the blades (see Figures 20-24, and paragraphs 0027 and 0084-00877).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Fatone et al. with wherein the wedge assembly comprises at least two blades with each of the blades having a proximal end and a distal end, and wherein the step of expanding the wedge assembly further comprises the step of moving the distal ends of the blades in a radially outward direction relative to one another so the blades are in a substantially parallel relationship relative to one another, wherein in the step of moving the distal end of the blades of the wedge assembly further incudes axially moving a drive member positioned between the blades in a way that moves first and second blades of the at least two blades from the closed condition to the expanded condition, and wherein the drive member includes a plurality of parallel blades, wherein the step of moving the distal end of the blades of the wedge assembly further comprises positioning the blades of the drive member between the blades of the wedge assembly to fill a space between the blades of the wedge assembly as the blades of the wedge assembly are moved from the closed condition to the expanded condition, and wherein the method further comprises positioning an expandable sheath about at least the distal ends of the blades in view of Heiges et al. in order to provide an alternative, well-known and obvious means for improving an ability to mobilize, dissect, split and retract terminal tissues of the psoas muscle at the point of the spine where entry is to be made.
	Regarding claim 10, Fatone et al. in view of Heiges et al. disclose the claimed method except for inserting a second stimulating probe along the outer surface of the wedge assembly; and transmitting an electrical pulse via an EMG into the second stimulating probe to locate a safe zone in the psoas muscle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to construct the method of Fatone et al. in view of Heiges et al. with inserting a second stimulating probe along the outer surface of the wedge assembly; and transmitting an electrical pulse via an EMG into the second stimulating probe to locate a safe zone in the psoas muscle in order to provide a second means for defining a safe zone of passage to the patient’s spine, since it has been held that mere duplication of the essential working parts of a device (i.e. duplicating the probe and method for its use) involves only routine skill in the art (see St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14-16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775